This was a proceeding in garnishment against the Washington National Insurance Company, insurance carrier, and H.C. Daugherty. On the 8th day of May, 1939, the district court of Pawnee county, Okla., entered its order sustaining the motion of the Washington National Insurance Company to discharge said garnishment.
A motion to dismiss has been filed for the reason that the cause was not filed herein within 30 days from the date the order discharging garnishment was entered. The motion must be sustained. This court has many times held that in order to appeal from a motion to discharge the garnishee and the order made thereon discharging the garnishee, said appeal must be taken within 30 days as provided by section 555, O. S. 1931, 12 Okla. St. Ann. § 983. Berry-Beall Dry Goods Co. v. Adams,87 Okla. 291, 211 P. 79; Phillips v. Button, 126 Okla. 138,258 P. 879; Security Bldg.  Loan Ass'n of Oklahoma City v. Ward,174 Okla. 238, 50 P.2d 651; State ex rel. Commissioners of Land Office v. Elam, 161 Okla. 288, 18 P.2d 865; Stumpf v. Pederson,171 Okla. 145, 40 P.2d 15.
The appeal is dismissed.
RILEY, OSBORN, HURST, DAVISON, and DANNER, JJ., concur.